DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species 9 (figures 5 and 9, claims 2, 4, 12, 16, 28 and 34), with traverse, in the reply filed on 04/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, lines 1-2, “the second rolling member” lacks proper antecedent basis.  Further, it is not clear exactly how “the first rolling member” and “the second roller member” are related/linked to one another or to the body portion since claim 16 states that only one of the rolling members is connected by a joint portion with the body portion (i.e., “the first rolling member or the second rolling member”).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 4, 12, 16, 28 and 34 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by TW (TW M427411 U).
 Regarding claim 2, TW discloses the invention as claimed (e.g., fig. 4 or fig. 5), including a body portion (410) disposed at an object (2); and at least one first roller member (430) movably disposed at the body portion and adapted to roll in the first direction (left or right direction of fig. 4).
As to claim 4, the body portion (410) has a first fitting portion (fig. 4, the portion between references 414 and 441 receiving projection 442 of the object).
As to claim 12, the body portion (410) has an axle portion (412) and the first rolling member is fitted to the axle portion (fig. 4).
As to claim 16, the first rolling member (430) or the second roller member (420) is connected by  a joint portion (413) with the body portion (410), and the joint portion (413) is at least an engaging member or a raised member.
As to claim 28, the first fitting portion has a feeding portion (fig. 4, the recessed portion between references 414 and 441, similar to 342 of fig. 3B) which a material of the object (2) flows into or enters when the first fitting portion is pressed against the object, such that the first fitting portion is fitted to the object (fig. 4, also see similar structure shown in figs. 3B-3C).
As to claim 34, wherein the object (2) is at least a rail, object, rod member, carrying member, or carried member.
Claims 2, 4, 12, 16, 28 and 34 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by JP ‘107 (JP 07257107 A).
Regarding claim 2, JP discloses the invention as claimed (e.g., fig. 11 or fig. 12), including a body portion (13, 14) disposed at an object (3); and at least one first roller member (11, 11) movably disposed at the body portion and adapted to roll in the first direction (left or right direction of fig. 8).
As to claim 4, the body portion (13, 14) has a first fitting portion (26).
As to claim 12, the body portion has an axle portion (27) and the first rolling member is fitted to the axle portion.
As to claim 16, the first rolling member (11) or the second roller member (11) is connected by  a joint portion (12) with the body portion (13), and the joint portion is at least a post member (shaft 12), an engaging member or a raised member.
As to claim 28, the first fitting portion has a feeding portion (spirals 25) which a material of the object (3) flows into or enters when the first fitting portion is pressed against the object, such that the first fitting portion is fitted to the object (material of 3 entering between the spirals to form a friction fit).
As to claim 34, wherein the object (3) is at least an object (a leg of a chair).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
Examples of the cited references:
US 7,128,494 B2 (Lucht) shows a caster wheel including a body, a twin-wheel, the body having a fitting portion, and the material of an object fitting into the fitting portion to retain the caster in place.
3,128,495 (Tooth) shows a caster having a body portion with a fitting portion, and material of an object fitted into the fitting portion to fix the caster stem.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
June 12, 2022